Order entered April 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00815-CV

IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                  AND GIAP DANG, Relators

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02214-C

                                    ORDER
                   Before Justices Osborne, Reichek, and Smith

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relators’ petition for writ of mandamus. We ORDER the trial court to

vacate its August 20, 2020 order denying relators’ motion for separate trials and

abatement. We further ORDER the trial court to file with this Court within

fifteen (15) days of the date of this order, a certified copy of its order issued in

compliance with this order.
Should the trial court fail to comply with this order, the writ will issue.


                                        /s/    CRAIG SMITH
                                               JUSTICE